PER CURIAM.
In accordance with the argument made in appellee/cross-appellant Vestcor’s cross-appeal, we reverse that portion of the amended final judgment which awards appellant/cross-appellee Premier a credit of $8,400.00 against the amount of damages sustained by Vestcor. The evidence supports a credit of only $5,000.00. Accordingly, the appropriate amount of the judgment in favor of Vestcor should be $87,615.81. In all other respects, the amended final judgment is supported by competent, substantial evidence and, therefore, will not be disturbed. We direct the trial court on remand to enter a second amended final judgment which is consistent with this opinion.
*755AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, C.J., MINER and WEBSTER, JJ., concur.